Citation Nr: 1325447	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a gland disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from June to July 2002, from July 2003 to May 2004 and from October 2005 to August 2007.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for a gland disorder.  The Board remanded, in pertinent part, the Veteran's claim for service connection for a gland disorder in February 2011.  In that decision, the Board also remanded claims for service connection for tremors, a bilateral shoulder disorder, and left ankle and knee disabilities.  The agency of original jurisdiction (AOJ) granted service connection for these issues in a May 2012 rating decision; thus, they are no longer before the Board and will not be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Service treatment records reflect that the Veteran was treated for complaints of swelling under the tongue and the left side of the neck in June 2003; at that time, he was diagnosed with swelling in the sub-maxillary salivary gland.  He was again treated for a sore throat and swollen glands in August 2006, at which time he was diagnosed with acute pharyngitis.  He was also treated for bronchitis on two occasions in January 2007.  Post-service treatment records indicate that the Veteran was treated for bronchitis in May 2009, but a treatment note from April 2009 indicates that no abnormalities of the throat were noted.  The Veteran underwent VA general medical examination in October 2007, shortly after his separation from service.  At that time, he noted that he had been treated for glandular swelling while in service but denied any recurrence of the problem since the in-service complaints, which he reported had resolved with antibiotics.  The examiner found no gland disorder present.  
The Veteran submitted a statement in May 2012 indicating that he underwent gland surgery in August 2011 at the Minneapolis VAMC, following treatment at the Fargo VAMC in "late 2010" in which he was recommended for surgery following complaints of a swollen gland.  The Veteran further stated in his May 2012 submission that his physicians have told him that the type of problem treated by the August 2011 surgery is often brought about by chronic dehydration, which the Veteran contends he experienced while stationed in Iraq.  No records for the period more recent than October 2009 from the Fargo VAMC are present in the record.  Similarly, no records are present in the record from the Minneapolis VAMC at any time since the Veteran's August 2007 separation from active duty, despite his report of having undergone gland surgery at that facility in August 2011.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Fargo VAMC any available medical records pertaining to the Veteran's treatment at any time from October 2009 to the present, and from the Minneapolis VAMC any available medical records pertaining to his treatment at any time from August 2007 to the present, including but not limited to records of his August 2011 gland surgery.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

2.  After completing the above-identified development, the Veteran must be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed gland disorder that he may have.  The claims file must be made available to the examiner for review in conjunction with this examination.  The examiner must obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and provide a diagnosis for any gland disorder found to be present at any point during the appellate period.  

For each gland disorder identified, the examiner must offer an opinion as to whether it at least as likely as not (i.e., at least a 50 percent probability) had its clinical onset in service or is otherwise related to the Veteran's active duty.  The examiner must discuss the Veteran's in-service complaints of and treatment for swollen glands, as well as his August 2011 gland surgery, in the context of any opinion.  Complete rationale for all opinions expressed must be provided.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for service connection for a gland disorder must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


